United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  November 5, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-20269
                         Summary Calendar



ALEJANDRO SANCHEZ,

                                      Petitioner-Appellant,

versus

JOHN ASHCROFT, U. S. ATTORNEY GENERAL,

                                      Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 4:02-CV-4964
                       --------------------

Before JOLLY, HIGGINBOTHAM, and SMITH, Circuit Judges.

PER CURIAM:*

     Alejandro Sanchez, a native and citizen of Mexico, appeals

the district court’s denial and dismissal of his 28 U.S.C. § 2241

petition for writ of habeas corpus.    By failing to challenge to

the district court’s dismissal of his claim that the immigration

judge erred in denying him relief from removal, Sanchez has

waived that issue.   See Brinkmann v. Dallas County Deputy Sheriff

Abner, 813 F.2d 744, 748 (5th Cir. 1987).




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No.   04-20269
                                 -2-

     Sanchez does challenge the district court’s determination

that the Board of Immigration Appeals’ (“BIA”) summary affirmance

procedure does not violate his constitutional right to due

process.   Sanchez’ argument is foreclosed by this court’s

decision in Soadjede v. Ashcroft, 324 F.3d 830 (5th Cir. 2003).

Moreover, one panel of this court may not overrule another.

See United States v. Darrington, 351 F.3d 632, 634 (5th Cir.

2003), cert. denied, ___ U.S. ___, 124 S. Ct. 2429 (2004).

     Accordingly, the judgment of the district court is AFFIRMED.